Opinion by
Me. Justice Sterrett,
Art. ix, § 1, of the constitution, declares, “ All taxes shall *483be uniform upon the same class of subjects, .... but the general assembly may, by general laws, exempt from taxation public property used for public purposes, actual places of religious worship,” etc. Pursuant to this authority, the act of May 14, 1874, exempts from taxation “ All churches, meeting-houses and other regular places of stated worship,” with the necessary grounds thereto annexed. The fact that a building has been erected, or is in course of erection, for the purpose of religious worship, does not, without more, bring the property within the exemption. It must be a regular- place of stated worship, or, in the language of the organic law, “ an actual place of religious worship : ” Mullen v. Commissioners of Erie County, 85 Pa. 288. As was said in that case, it is clear, “from both the constitution and the law,” that “ it is the use, not the building, which defines the exemption.” It follows, therefore, that on April 23, 1890, when the “ Church of the Messiah ” ceased to be used as a place of religious worship, its exemption from taxation, ipso facto, ceased, and the property forthwith became subject to taxation as fully as though it had never been exempted. This appears to have been conceded by the trustees of the church.
For the year 1890, as it had been before, the property was listed, valued and returned by the proper assessors, but they noted it as “ exempt,” because at the time it was assessed and returned it was in actual use as a regular place of stated worship. For the same reason the tax was not then extended and placed on the list of taxes to be collected by the receiver; but, when the board of revision was advised that the use which entitled the property to exemption had ceased, it was considered subject to taxation, and added-to-the receiver’s list, charged with a just proportion of taxes, corresponding to the unexpired fraction of the current year. On May 2, 1890, the trustees of the church were duly notified that their property had been listed “ as taxable, at a valuation of $33,000.”
If the trustees considered themselves aggrieved by the official action of-the board, their only remedy was by appeal from its decision ; but no complaint was made, no appeal was taken, and the decision became final and conclusive, not only as to the owners, but also as to those claiming under them by subsequent conveyance. The duty of taxing-officers is quasi ju*484dicial; and it is well settled that, when the general power to assess, exists, the remedy for illegal taxation is by appeal; if none be given, neither the common pleas nor this court can reverse the judgment of the taxing officers. On the other hand, if a specific remedy is provided, it must be pursued: Hughes v. Kline, 30 Pa. 227; Clinton School District’s Ap., 56 Pa. 315; Stewart v. Maple, 70 Pa. 222; Van Nort’s Ap., 121 Pa. 118.
It is contended that the action of the board of revision was illegal. We do not think so. On the contrary, we are of opinion that what was done was within the scope of the general powers delegated to the board. Its duty is to see that every parcel of real estate is assessed, and, when not legally exempt from taxation, charged with its due proportion of the public burdens. The board knew the property had ceased to be exempt in April, 1890 ; and it was rightly added to the list then in the hands of the receiver.
Another sufficient answer to appellant’s contention is, that he has no equity on which to ground the relief prayed for, or any other form of relief. He acquired title to the property after it ceased to be exempt, and after it was charged with taxes imposed by the board of revision, from whose official act, whether right or wrong, no appeal was taken. More than that, in accordance with the custom, which, by common consent, has acquired the force of law in this city and county, he took title subject to the payment of taxes proportionate to the unexpired fraction of the current year. There is' no evidence tending to show that his purchase was not within the general rule. What equity therefore has he to acquire and enjoy property, for nearly two thirds of the year, without contributing in the shape of taxes his just share of the public burdens? The effect of relieving him would be to increase the burdens of other taxpayers, contrary to the principle that underlies our system of taxation, viz.: that every one shall contribute his just proportion of the public expenses.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.